             Case: 20-40445    Document: 66    Filed: 12/28/20        Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF SOUTH DAKOTA

In re:                                  )     Bankr. No. 20-40445
                                        )     Chapter 12
BRENT G. THOMPSON                       )
SSN/ITIN xxx-xx-7038                    )
                                        )
and                                     )     ORDER DENYING DEBTORS'
                                        )     MOTION TO RESCHEDULE
CARRIE D. THOMPSON                      )     THE MEETING OF CREDITORS
SSN/ITIN xxx-xx-7274                    )
                                        )
                  Debtors.              )

         Upon consideration of Debtors' Motion to Reset §341 Meeting/First Meeting of
Creditors (doc. 63) and the record before the Court; and it appearing the meeting of
creditors under 11 U.S.C. § 341 is scheduled and conducted by the case trustee and
not the Court; now, therefore,
         IT IS HEREBY ORDERED Debtors' motion is denied. Said denial is without
prejudice to Debtors' seeking a rescheduling of their meeting of creditors with Trustee
Dale A. Wein pursuant to Bankr. D.S.D. R. 2003-1(b).
         So ordered: December 28, 2020.




                                               NOTICE OF ENTRY
                                               Under Fed.R.Bankr.P. 9022(a)

                                               This order/judgment was entered
                                               on the date shown above.

                                               Frederick M. Entwistle
                                               Clerk, U.S. Bankruptcy Court
                                               District of South Dakota
